Title: To George Washington from Brigadier General James Mitchell Varnum, 14 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Woodberry [N.J.] ¼ Pt 4 Mor. 14th Nr 1777.

One Hour since, all was pretty well in Fort. Three killed Yesterday and seven wounded—Our greatest Misfortune has been, that so high, we could get nothing across the River, However, it is now calm, & the time improving. I have sent all the fresh Troops into the For[t] & shall, in every Respect pursue, your Orders signified 12th 5 oClock P.M. The Garrison may continue for some Time. Possibly we shall keep the Island. To day we shall open upon their Shipping with three Guns, from the lower Battery. I am your Excellency’s most obdt humble Servt

J. M. Varnum

